Exhibit 10.1
(NORDSTROM LOGO) [v43545v4354501.gif]
May 13, 2008
Via Electronic and Regular Mail
Bank of America, N.A.
Administrative Agent
101 North Tryon Street
Charlotte, NC 28255
          Re: Exercise of Accordion
     Reference is hereby made to the Revolving Credit Agreement, dated as of
November 4, 2005 (the “Credit Agreement”), by and among NORDSTROM, INC., a
Washington corporation (the “Borrower”), each of the banks and other financial
institutions that either now or in the future are parties thereto as lenders
(the “Lenders”), JPMORGAN CHASE BANK, N.A. and WELLS FARGO BANK, N.A., as
Syndication Agents, U.S. BANK, NATIONAL ASSOCIATION, as Documentation Agent and
BANK OF AMERICA, N.A., a national banking association, in its capacity as
administrative agent on behalf of the Lenders (in such capacity, the “Agent”).
Terms with initial capital letters used but not defined herein have the meanings
assigned to them in the Credit Agreement.
     Pursuant to Section 2.18 of the Credit Agreement, the Borrower hereby
provides notice to the Agent that it is exercising its right, subject to the
terms and conditions of the Credit Agreement, to increase the Revolving
Committed Amount on or after May 28, 2008 to a total of Six Hundred Fifty
Million Dollars ($650,000,000).

              NORDSTROM, INC.
 
       
 
  By:   Michael G. Koppel
 
  Its:   Executive Vice President and Chief Financial Officer

     
cc:
  Steven Gazzillo
 
  Bank of America

